                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON


SHAWNN.,                                      )       Case No.:    3:18-cv-01848-MO
                                              )
               Plaintiff,                     )
                                              )
               v.                             )       ORDER A WARDING ATTORNEY
                                              )       FEES PER 28 USC§ 2412(d)
                                              )
ANDREW SAUL,                                  )
Commissioner,                                 )
Social Security Administration,               )
                                              )
               Defendant.                     )
                                              )


MOSMAN,J.,

       It is hereby ORDERED that, pursuant to the Equal Access to Justice Act, 28 U.S.C.

§ 2412, an attorney fee in the amount of $6,463.72 is awarded to Plaintiff. It is ordered that the

attorney fee will be paid to Plaintiffs attorney, dependent upon verification that Plaintiff has no

debt which qualifies for offset against the awarded fees, pursuant to the Treasury Offset Program

as discussed inAstrue v. Ratliff, 130 S.Ct. 2521 (2010).

II

II

II

II

II



1 - ORDER A WARDING ATTORNEY FEES
         If Plaintiff has no such debt, then the check shall be made payable to Plaintiffs attorney

and mailed to Plaintiffs attorney's mailing address at: 825 NE 20th Ave., Suite 330, Portland OR

97232. If Plaintiff has such debt, then the check for any remaining funds after offset of the debt

shall be made payable to Plaintiff and mailed to Plaintiffs attorney's mailing address stated

above.

         IT IS SO ORDERED.

         DATED this -----+--+---   of December, 2019.



                                                              Chief United State~ District Judge




2 - ORDER AWARDING ATTORNEY FEES
